Citation Nr: 0112564	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  93-25 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected cephalalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1952 to November 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1992 rating decision from the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 30 percent evaluation 
for service-connected cephalalgia.  

In October 1995, the Board remanded the veteran's claim to 
the RO for further development to include obtaining VA 
medical records and a VA neurological examination.  In July 
1996, the Board again remanded the veteran's claim to the 
RO to obtain medical treatment records and a VA neurological 
examination as the development directed in the previous 
remand had not completed.  

By rating decision in January 2001, the RO granted an 
increased evaluation of 50 percent for service-connected 
cephalalgia, effective from March 18, 1992.  Although the 
increase represented a grant of benefits, the United States 
Court of Appeals for Veterans Claims (known as the United 
Stated Court of Veterans Appeals prior to March 11, 1999) 
(hereinafter, "the Court ") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  As the regulations in 38 C.F.R. 
Part 4 (2000) provide for a possible disability evaluation in 
excess of 50 percent for cephalalgia, particularly in light 
of the veteran's claims for an extraschedular evaluation, the 
appeal with respect to that issue continues.

The Board notes that the veteran's representative, in the 
brief on appeal in April 2001, sought consideration of 
whether the veteran was entitled to a total disability 
evaluation due to individual unemployability.  The veteran 
has a current combined service-connected disability 
evaluation of 50 percent for service-connected cephalalgia 
and a forehead scar.  Although this does not meet the basic 
criteria of 38 C.F.R. § 4.16(a), the Board refers this newly 
raised issue to the RO for further development and 
adjudication as necessary.  


FINDINGS OF FACT

1. The veteran's service-connected cephalalgia is manifested 
by daily headaches, which severely limit the veteran's 
activities.  

2. The veteran's cephalalgia/headache does not cause an 
exceptional or unusual disability picture, which renders 
the schedular standards impractical.  


CONCLUSIONS OF LAW

1. There are no schedular criteria for an evaluation in 
excess of 50 percent for service-connected cephalalgia.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-576, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 
8100 (2000).

2. An extraschedular evaluation for service-connected 
cephalalgia is not warranted.  38 U.S.C.A. § 1155 (West 
1991); VCAA, Pub. L. No. 106-576, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records indicate that he 
sustained a head injury in an automobile accident in May 
1953.  By rating decision in February 1955, the RO granted 
service connection for a scar on the veteran's forehead and 
cephalalgia with a noncompensable evaluation, effective from 
November 4, 1954.  By rating decision in August 1981, the RO 
granted an increased evaluation of 10 percent for service-
connected cephalalgia, effective from February 17, 1981.  By 
rating decision in November 1988, the RO granted an increased 
evaluation of 30 percent for service-connected cephalalgia, 
effective from July 6, 1988.  

In March 1992, the veteran requested that his 30 percent 
service-connected disability be evaluated for possible 
increase.  He identified medical records at the VA hospital 
in Montgomery, VA Hospital in Tuskogee, and VA Hospital 
in Birmingham.  The record contains VA treatment records for 
complaints of post-traumatic headaches on numerous occasions.  

In his notice of disagreement, received in September 1992, 
the veteran stated that he was hospitalized from August to 
September 1992 for his service-connected 
headaches/cephalalgia.  Records from his hospital admission 
noted diagnoses of anxiety, seizure disorder, and rule out 
coronary artery disease.  The discharge summary noted that 
the veteran had not been employed for the previous 
eight (8) years.  

In his VA Form 9, substantive appeal, received in December 
1992, the veteran again stated that the main reason he went 
to the hospital in August 1992 was for his headaches, but he 
was also treated for nonservice-connected conditions.  A 
mental health clinic report, dated in August 1992, complaints 
of terrible constant throbbing headaches were noted and 
admission to psychiatry was recommended.  

A VA examination was conducted in February 1993, at which 
time the veteran complained of headaches, left occipital 
neuralgia, left sided neck pain, and left sided paralysis.  
The examiner provided an impression of headache of chronic 
duration dating back to 1953.  

At a mental health clinic evaluation in September 1993, the 
veteran expressed little hope for healing of his headaches.  
The veteran reported that he had been unable to work due to 
the debilitating symptoms of his headaches.  He noted loss of 
memory, need for hours of sleep, poor concentration, 
difficulty in recall, and confusion as making employment 
infeasible.  The evaluator stated that the veteran's 
headaches and memory problems left him severely socially and 
industrially impaired and the veteran was demonstrably unable 
to obtain and retain employment.  

A VA examination was conducted in December 1995.  The veteran 
reported an onset of headaches during service and current 
headaches "all the time."  The examiner noted a diagnosis 
of history of chronic headaches. 

A VA fee basis neurological evaluation was performed by 
L.W.E., M.D., in January 1996.  The veteran reported 
complaints of headaches and seizures.  Electroencephalogram 
(EEG) and computed tomography (CT) scan were normal.  The 
examiner provided diagnoses of history of seizure disorder 
since the 1960s and headaches.  

A VA neurological examination was conducted in March 1997, 
and the examiner noted review of the veteran's claims file.  
The veteran stated that he had constant (almost daily) 
headaches, which at their worst caused decreased eyesight.  
He reported feelings of weakness, dizziness, nervousness, 
shaking and nausea during the most severe headaches.  He 
indicated that during the attacks he had to lie down and was 
unable to work.  The examiner noted a faint scar on the 
left forehead.  Examination of the cranial nerves was normal, 
and the examiner noted normal facial sensation with no facial 
asymmetry or weakness.  The examiner provided diagnoses of 
chronic headaches and history of seizure disorder.  

A VA neurological examination was conducted in May 1999.  The 
examination results were handwritten and are predominantly 
illegible.  The examiner provided a diagnosis of post-
traumatic headaches.  

A VA fee basis neurological evaluation was conducted in 
August 2000, by B.C.W., M.D., Ph.D.  The veteran reported a 
history of very severe headaches with throbbing pounding pain 
on the left side of his head.  Dr. B.C.W. indicated 
difficulty in evaluating the veteran's condition and 
recommended an Magnetic Resonance Imaging (MRI) scan and EEG 
for further evaluation.  Dr. B.C.W. reported that the veteran 
had post-traumatic headaches with a good history from the 
medical records, but did not indicate the frequency or 
severity of these headaches.  

The veteran saw Dr. B.C.W. again in September 2000.  The 
veteran had not filled the prescription provided by Dr. 
B.C.W. for his headaches, and his headaches had not improved.  
EEG was normal.  MRI was not obtained as the veteran reported 
that he had a metal plate in his head.  Dr. B.C.W. noted no 
mention of that in the medical records, but recommended a 
computed tomography (CT) scan.  

A VA examination was conducted in November 2000.  The veteran 
reported that since his motor vehicle accident in the 1950s, 
he suffered from recurrent intractable headaches.  He stated 
that the headaches were daily and constant in severity.  
He indicated that he would sit down during the headaches.  
The examiner stated that the veteran's headaches severely 
limited his activities, including his ability to work.  The 
examiner noted that the veteran's seizures were not 
temporally related to his head trauma and occurred 
independently of the veteran's headaches.  The examiner 
further noted that the veteran had a history of alcohol 
abuse, and such could be the etiologic factor in the 
veteran's headaches.  


II. Analysis

In reaching its decision, the Board has considered the VCAA.  
In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation insofar as VA has already met all obligations 
to the veteran under this new legislation.  The veteran has 
had several VA and fee basis neurological examinations, the 
RO has obtained VA records relevant to treatment of his 
headaches, and the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of the veteran's 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist.  VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2000).  The Board finds that, 
although there is no specific diagnostic code for 
cephalalgia, the functions affected, anatomical localization 
and symptomatology are closely analogous to the 
manifestations of migraine headaches under Diagnostic Code 
8100.  See 38 C.F.R. § 4.20.  In fact, the definition of 
cephalalgia is headache.  See Dorland's Illustrated Medical 
Dictionary 299 (28th ed. 1994).  Under the Schedule, migraine 
headaches warrant a 50 percent evaluation if manifested by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  

There is no provision under the Schedule for an evaluation in 
excess of 50 percent for service-connected 
headaches/cephalalgia.  The Board notes that the veteran has 
raised the issue of entitlement to an extraschedular 
evaluation.  The RO provided the veteran with the relevant 
regulations in the supplemental statement of the case in 
January 2001.  The Board may not grant a rating under Section 
3.321(b)(1) in the first instance, as this power has been 
specifically delegated to the Under Secretary for Benefits or 
the Director of Compensation and Pension Services.  Floyd v. 
Brown, 9 Vet. App. 88 (1996); 38 C.F.R. § 3.321(b)(1).  
However, the regulation does not preclude the Board from 
considering whether referral to these officials is required.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's cephalalgia.  
The regulation provides that, in exceptional circumstances, 
where the Schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  The evidence in this 
case fails to show that the veteran's service-connected 
cephalalgia causes marked interference with employment, or 
that such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  To the extent that the veteran's 
ability to obtain employment is impaired by his service-
connected disability, the evaluations assigned herein under 
the Schedule contemplate such level of interference.  The 
veteran has been unemployed for some time.  The VA examiner 
in November 2000 opined that the veteran's activities, 
including ability to work, were severely limited.  The 
examiner did not opine that the veteran was entirely unable 
to be employed due to the veteran's service-connected 
cephalalgia.  Similar findings of severe social and 
industrial impairment were noted in September 1993.  Although 
the evaluator at that time opined that the veteran was unable 
to obtain employment, such conclusion was not limited to the 
veteran's service-connected disabilities.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability."  Further, the Diagnostic Code under which 
the veteran's service-connected disability is evaluated, 
specifically states that a 50 percent evaluation is warranted 
for a condition leading to severe economic inadaptability.  
The veteran's severe social and industrial inadaptability is 
specifically addressed in the Schedular criteria.  
The veteran has several nonservice-connected disabilities, 
including a seizure disorder, which may also limit his 
ability to be employed and have caused hospitalization, but 
such further disability is not relevant in a determination 
as to the appropriate evaluation for the veteran's service-
connected disability. The evidence is not so evenly balanced 
that there is doubt as to any material issue. 38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected cephalalgia is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

